Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to application filed on January 4, 2021, in which claims 1-20 are presented for further examinations.

Response to Arguments
Applicant’s arguments, filed January 4, 2021, with respect to the rejection(s) of claim(s) 1-20 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Aravanis et al. (US 20140108527 A1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7-11 are rejected under 35 USC 103(a) as being un-patentable over Aravanis et al. (US 20140108527 A1) (hereinafter Aravanis) in view of Kay et al. (US 20170344224 A1) (hereinafter Kay).


As per claims 1 and 11, Aravanis discloses obtaining a list of participants in an electronic message thread [The view connections page 304 is displayed when the active user selects to view all users to which the user is connected and may display a list of all users who are connected to the active user based on common traits or threads, paragraph 59]; determining a familiarity score between each participant and one other participant based on a relationship between the participants [the similarity component 48 may determine an initial set of suggested connections to similar users by computing a similarity score 402 between active user and the other users in the social genetics network 10. In one embodiment, the similarity score 402 is a number representing relative similarity between genetic and non-genetic data 24 and 26 of any pair of users, or between the active user and a group of other users, similar users by identifying family members based on family relatedness, identifying friends from an existing social network 56, identifying celebrities having similar traits, and/or identifying geographically nearby users, paragraph 64, (Examiner notes that the connection between the users is computed by the similarity score between one user with another/multiple other users which is interpreted as participants and the similarity score interpreted as familiarity, and also as it is being disclosed in paragraph 64, the users are being identified as family members based on relatedness, being interpreted as relationship between the participants)]; selecting a text classification framework for the electronic message thread based on the familiarity model [The thread details page 306 may be displayed when active user selects or clicks on a displayed thread. The thread details page 306 displays a description about the thread and shows all users who share that thread, and may show comments related to that thread. The view other profile page 308 may be displayed when active user selects to view a social genetics profile of another user. The view other profile page 308 is similar to the social genetics profile page 300 of the active user, but displays the genetic and non-genetic profile data of the other user and may be view only, paragraph 60, (Examiner notes that selecting/clicking social genetic profile page which are categorized by genetic and non-genetic can be interpreted as selecting classification in the message thread]. However Gertzfield does not disclose forming a familiarity model based on multiple familiarity scores; wherein the text classification framework comprises a framework to classify messages in the electronic message thread. On the other hand Kay discloses forming a familiarity model based on [the NLU system 120 may identify certain features within messages, and classify the messages, along with associated confidence scores, based on the features of the messages., paragraph 27, Examiner notes that the features within a message can be interpreted as forming a “familiarity” (similarity) model based on the features]; wherein the text classification framework comprises a framework to classify messages in the electronic message thread [the NLU system 120 may analyze the syntax or structure of the message, as well as other messages (e.g., previous messages) within a thread of messages, when determining intent, sentiment, otherwise classifying messages (or portions thereof). For example, the NLU system 120 may analyze a message string of: Sender--"hey, how are you feeling?"; Recipient--"not great", and determine a classification of the Recipient's message of "sick" based on the feature "not great" and the context provided by the Sender's message, paragraph 28, (Examiner notes that “a message string” can be interpreted as “text” and therefore based on the message string received the classification is made)]. Therefore it would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the traits connection between the user and other users method of Aravanis to include the automatically identified that are associated with features that match the extracted n-gram features of the text-based message because it would only require to facilitate the real-time identification and/or presentation of targeted, relevant emojis when users are creating or modifying text-based messages as taught by Kay.

As per claim 7, Kay discloses adjusting parameters of the selected text classification framework based on at least one familiarity score [may perform a dot product of the features and the model to determine matching emojis or classifications, with the one or more top-scoring emojis being selected for presentation to the user, paragraph 69]. 

As per claim 8, Kay discloses wherein the familiarity model is weighted based on participant participation [Classifications may be equivalent to emojis, or may be more abstract, with a separate weighted mapping between classifications and emojis, paragraph 11]. 

As per claim 9, Kay discloses wherein selection of a text classification framework is based on a weight of a familiarity score [When computing an affinity score of the viewing user for members of a group, greater weights may be associated with information that is more likely to indicate an affinity of the viewing user for the members, paragraph 69]. 

As per claim 10, Kay discloses wherein the number of criteria comprises at least one criteria selected from the group consisting of: explicit references to a particular participant; implicit references to the particular participant; collaborate work of participants; temporal proximity of messages between participants; geographical proximity of participants; and relative organizational affiliation [The system 130 may access and analyze a known or available body of text (e.g., a body of social media messages, such as tweets) to identify how other users pair or otherwise use words and phrases of messages with emojis, paragraph 62]. 



Claims 2-6 and 12 are rejected under 35 USC 103(a) as being un-patentable over Aravanis et al. (US 20140108527 A1) (hereinafter Aravanis) in view of Kay et al. (US 2017/0344224 A1) (hereinafter Kay) and further in view of Prakash (US 2016/0014151 A1) (hereinafter Prakash).

As per claims 2, the rejection of claim 2 is incorporated by claim 1 above. However the combination of references cited does not disclose updating the text classification framework based on a change to the familiarity model. On the other hand Prakash discloses updating the text classification framework based on a change to the familiarity model [accruing a minimum number of received messages in each group, storing the results of the training, and updating the training of an algorithm in the classification engine with the new received message characteristics, paragraph 116]. Therefore it would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the references cited for analyzing electronic messages e.g. text messages, micro messages and picture messages, transmitted through a communication network in a computing environment using a computer system. Uses include but are not limited to a digital phone, cellular phone, laptop computer, desktop computer, digital assistant, server and a server/client system.

As per claim 3 and 12, Prakash discloses wherein updating the text classification framework occurs in real time [Patterns are created or updated in the database along with metrics regarding such as the count, frequency, date and time of messages conforming to a Pattern, paragraph 171]. 

As per claim 5, Parkash discloses wherein updating the text classification framework is based on a change to at least one of the familiarity scores [updating the database with data reflecting the pattern characteristics of the new received message. Some embodiments further comprise formulating a confidence score for each pattern grouping based upon a count of received messages in the pattern grouping, paragraph 166]. 

Claims 4 and 6 are rejected under 35 USC 103(a) as being un-patentable over Aravanis et al. (US 20140108527 A1) (hereinafter Aravanis) in view of Kay et al. (US 2017/0344224 A1) (hereinafter Kay) in view of Prakash (US 2016/0014151 A1) (hereinafter Prakash) and further in view of Li et al. (US 2017/0337250 A1) (hereinafter Li).

As per claim 4, the rejection of claim 4 is incorporated by claim 1 above. However the combination of references cited does not disclose wherein updating the text classification framework is based on a change to the list of participants. On the other hand Li discloses wherein updating the text classification framework is based on a change to the list of participants [Social networking system users may create objects stored by the content store 210, such as status updates, paragraph 27]. Therefore it would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the references cited and Li in order to select a group based on affinity scores with a set of multiple members based on ranking.


As per claim 6, the rejection of claim 6 is incorporated by claim 1 above. However the combination of references cited does not disclose wherein updating the text classification framework is based on a change to a level of participation of at least one participant. On the other hand Li discloses wherein updating the text classification framework is based on a change to a level of participation of at least one participant [a feature may represent the level of interest that a user has in a particular topic, the rate at which the user logs into the social networking system 140, paragraph 32]. Therefore it would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the references cited and Li in order to select a group based on affinity scores with a set of multiple members based on ranking.


Claims 13-16 are rejected under 35 USC 103(a) as being un-patentable over Aravanis et al. (US 20140108527 A1) (hereinafter Aravanis) in view of Kay et al. (US 2017/0344224 A1) (hereinafter Kay) and further in view of Wilson et al. (US 2015/0220835 A1) (hereinafter Wilson).

As per claim 13, the rejection of claim 13 is incorporated by claim 11 above. However the combination of references cited does not disclose the familiarity model comprises a weighted directional graph; nodes of the weighted directional graph represent participants; and edges of the weighted directional graph indicate a numeric familiarity score. On the other hand, Wilson discloses the familiarity model comprises a weighted directional graph; nodes of the weighted directional graph represent participants; and edges of the weighted directional graph indicate a [Fig. 11, an arbitrary set of link values in a more complex system that factors in a wider variety of links (such as second order links) across the same nodes. It can be seen that the values are strongly positive and few values are negative. This can be observed where the data has a skew associated with reviewer tendency to give generous ratings, for instance. If the data of FIG. 11 is content based it may have a skew different than parallel matrices for collaborative links or content-collaborative links. Accordingly, it may be useful to normalize the data, paragraph 125]. Therefore it would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Li and Prakash in order to facilitate computational combination with links in the other matrices.

As per claim 14, the rejection of claim 14 is incorporated by claim 11 above. However the combination of references cited does not disclose wherein the familiarity model comprises an adjacency matrix. On the other hand, Wilson discloses wherein the familiarity model comprises an adjacency matrix [Fig. 11]. Therefore it would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Li and Prakash in order to facilitate computational combination with links in the other matrices.

As per claim 15, Wilson discloses wherein each familiarity score is a numeric value [Fig. 11]. 

As per claim 16, Wilson discloses wherein the numeric value is normalized [it may be useful to normalize the data of FIG. 11 to facilitate computational combination with links in the other matrices, paragraph 125].  




Allowable Subject Matter
Claims 17-20 are allowed.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Noosha Arjomandi whose telephone number is (571) 272-9784.  The examiner can normally be reached on Monday through Friday, 8:30am - 6:00pm. E.S.T..

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

March 12, 2021

/NOOSHA ARJOMANDI/             Primary Examiner, Art Unit 2167